865 F.2d 257
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carl DECKER, Plaintiff-Appellant,v.William DEPLEDGE, Defendant-Appellee.
No. 88-3443.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1988.

Before MERRITT and RALPH B. GUY, Jr., Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed this civil rights action under 42 U.S.C. Sec. 1983 against the Chief of Police of Eastlake, Ohio, following defendant's refusal to release certain police files and information to plaintiff.  Defendant moved for summary judgment and the district court ultimately granted the motion.  This appeal followed.  The parties have briefed the issues, plaintiff proceeding pro se.


3
Upon consideration, we find the district court properly disposed of this matter.  We are unable to locate any federal or state-created right to discovery as claimed by plaintiff.  This is true whether the underlying action is viewed as civil or criminal in nature.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.